—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Contrary to petitioner’s argument, the misbehavior reports and the testimony of the correction officer who authored one of the reports provide substantial evidence to support the determination that petitioner violated various inmate rules (see, People ex rel. Vega v Smith, 66 NY2d 130, 139; Matter of Parker v Coughlin, 211 AD2d 929). We reject petitioner’s argument that the gaps in the hearing transcript require annulment of the determination. Those gaps are not “so significant as to preclude meaningful review of the proceedings, particularly as they relate to petitioner’s arguments” (Matter of Fletcher v Selsky, 199 AD2d 865, 866, lv denied 83 NY2d 753; see also, Matter of Campbell v Goord, 254 AD2d 590; Matter of Reid v Coughlin, 219 AD2d 746). We have reviewed petitioner’s remaining argument and conclude that it is without merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present— Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.